 In the Matter of CONTINENTAL CAN COMPANY (MEMPHISPLANT)andUNITED STEELWORKERS OF AMERICA,C. I. O.Case No. 15-B-1058.-Decided February °9;1944Mr. Jack E. Hodgson,of Memphis, Tenn., andMr. C. V. Trickey,of Chicago, Ill., for the Company.Mr. Earl A. Crowder,of Memphis, Tenn., for the C. 1. 0.Mr. R. 0. Ross,of Atlanta, Ga., andMr. Herman A. Gerig,of Mem-phis, Tenn., for the A. F. L.Mr. David'V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., herein called the C. I. 0., alleging that a questionaffectingcommerce had arisen concerning the representationof employees ofContinental Can Company (Memphis Plant) , Memphis, Tennessee,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice beforeLaurence H.Whitlow, Trial Examiner. Said hearing was held at Memphis, Ten-nessee,on January 27, 1944.The Company, the C. I. 0., AmericanFederation of Labor, Local #22455, herein called the A. F. L., ap-peared, participated, and were afforded full opportunity to be heard,to examineand cross-examine witnesses, and to introduce evidencebearingon the issues.The A. F. L. moved at the hearing that noelection be held until a disposition has been made by theBoard of acomplaint proceeding instituted against the Company herein by theC. I. 0.1The Trial Examiner reservedrulingon this motion for theBoard. Inasmuch as the C. I. 0. has filed a waiver with respect tosaid complaint, the motion is hereby denied.TheTrial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.'Case No. 15-C-936.55 N. L. B. B., No. 29.180 CONTINENTAL CAN COMPANY181Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYContinental Can Company, a New York corporation, is engaged inthe manufacture of containers.For this purpose it operates approxi-mately 50 plants in various sections of the United States.We areconcerned herein with the Company's plant located in Memphis, Ten-nessee, hereinafter referred to as the Memphis Plant.Said plant isengaged in the manufacture of metal fibre, containers.During thepast 12 months, the'Memphis Plant has purchased raw materials val-ued at approximately $300,000, almost all of which was shipped to saidplant from points outside the State of Tennessee.During the sameperiod, the Memphis Plant manufactured finished products valued inexcess of $500,000, of which approximately 90 percent was shipped topoints outside the State of Tennessee.We find that the Company isengaged in commerce within the meaning of the National LaborRelations Act.II.THEORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.Local #22455 of the American Federation of Labor is a labor or-ganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn. or about November 22, 1943, the C. I. O. requested recognitionof the Company as the collective bargaining representative of cer-tain of its employees.The Company replied by letter stating thatitwas currently dealing with another labor organization, and sug-gested that the matter be settled by the Board.The Company is currently operating under a collective bargainingagreement with the "American Federation of Labor on behalf ofthemembers of Local #22455."Although executed in 1942, saidcontract has subsequently been renewed by the parties thereto andthe current term expires in March 1944.However, since this con-tract covers only employees of the Company who are members ofthe A. F. L., it does not constitute a bar to this proceeding;22Matter of PennsylvaniaGreyhoundLines,3 N. L.R. B. 622 ;Matter of Pressed SteelCar Co.,Inc., 7N. L. R. B.1099, 1101, 1102. 182DECISIONSOF NATIONALLABOR RELATIONS BOARDA statement of the Regional Director, introduced into evidenceat the hearing, indicates that the C. I. 0. represents a substantialnumber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concern-ing the representation of employees of the Company within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe C. I. 0. seeks to represent a unit composed of all produc-tion and maintenance employees of the Company, including truckdrivers, watchmen, and janitors, but excluding clerical workers, as-sistant foremen, and all other supervisory employees who have thepower to hire and discharge.The Company contends that truckdrivers and watchmen should be excluded from th? unit; the A. F. L.agrees with the contentions of the Company.,The Company employs four watchmen who have been deputized by.the city of Memphis.Although the record indicates that, these em-ployees will soon be deprived of their deputized status, they are at thepresent time deputized, and therefore do not properly cons itute partof the industrial unit 4Accordingly, we shall exclude them.How-ever, they are to be excluded therefrom only so long as they retain theirdeputized status.The Company employs one outside truck driver. This employee ispaid on an hourly basis and spends the major portion of his workingday away from the plant. He does, however, perform some produc-tion work at the plant.We are of the opinion that lie may properlyform part of the production and maintenance unit.Accordingly, weshall include him therein..We find that all production and maintenance employees of the Com-pany, including, truck drivers and janitors, but excluding clerical em-ployees, militarized or deputized watchmen, subforemen, and all othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.3The Regional Director reportedthat the C.I.O. submitted 87 designation cards ofwhich 66 bore apparently genuine and original signatures,and contained the names ofpersons appearing upon the Company's pay roll for the period ending December 19, 1943;and that said pay roll contained the names of 118 persons within the unit hereinafterfound appropriate.The A. F. L. relies upon its contract dated March 20, 1942, as renewed, for the estab-lishment of its contract.9Matter ofDravo Corporation,52 N. L. R.,B. 322. CONTINENTAL CAN COMPANYV. THE DETERMINATION OF REPRESENTATIVES183We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.5DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIREarED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Continental CanCompany (Memphis Plant), Memphis, Tennessee, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and-Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were Al or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by UnitedSteelworkers of America, C. 1. 0., or by American Federation of tabor,for the purposes of collective bargaining, or by neither.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.The C. I. 0. requested that it bedesignated on the ballot as "United Steelworkers ofAmerica,C. L O., ' and the A. F. L. designatedthereon as"American Federationof Labor."Both requests are hereby granted.